Case 1:18-cv-01456-AT-SDA Document 96
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

UNITED STATE DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK DOC #:

DATE FILED: _ 8/24/2020 |

 

 

ALAN A. TARZY, ESQ.
Hon. Analisa Torres, U.S.D.J.
Plaintiff,
Civil Action No.
Vv. 18-cv-1456 (AT) (SDA)

ANDREW DWYER, DWYER &
BARRETT, L.L.C., formerly known as : NOTICE OF MOTION
THE DWYER LAW FIRM, L.L.C.,

Defendants.

 

TO: Declan Redfern

Kayser & Redfern, LLP

515 Madison Ave., 31st Floor

New York, New York 10022

Attorneys for Plaintiff

PLEASE TAKE NOTICE that on a date and time designated by the Court, The
Dwyer Law Firm, L.L.C., the undersigned attorneys for the defendants, will move
before the Hon. Analisa Torres, U.S.D.J., of the United States District Court for the
Southern District of New York, at the Daniel Patrick Moynihan U.S. Courthouse, 500
Pearl Street, New York, New York 10007, for an Order, accordance with Section 6 of
the ECF Rules and Instructions, granting defendants leave to file certain documents
in redacted form or under seal, and granting such other and further relief as the
Court shail deem just and proper.

TAKE FURTHER NOTICE that the undersigned shall rely upon the

accompanying Certification of Andrew Dwyer in support of the motion.
Case 1:18-cv-01456-AT-SDA Document 96 Filed 08/24/20 Page 2 of 2

Oral argument is not requested on this motion.

Respectfully submitted,

Dated: August 22, 2020 THE DWYER LAW FIRM, L.L.C.

By:/s/ Andrew Dwyer
Andrew Dwyer (AD 7793)

550 Broad Street, Suite 704
Newark, New Jersey 07102
(973) 242-3636

(973) 242-3399 (fax)
andy@thedwyerlawfirm.com

Attorneys for Defendants

GRANTED. The documents at issue contain personal contact information
and personal financial information.

SO ORDERED.

Dated: August 24, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
